          Case 3:17-cv-02073-VLB Document 69 Filed 03/03/20 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

PROTECT OUR DEFENDERS, et al.,            :
                                          :
        Plaintiffs,                       :         No. 3:17-cv-2073 (VLB)
                                          :
v.                                        :
                                          :
DEPARTMENT OF DEFENSE, et al.             :         MARCH 3, 2020
                                          :
        Defendants.                       :

             MOTION FOR RELIEF FROM PRODUCTION DEADLINE
            AND PENALTY OF SANCTIONS, AND FOR PERMISSION
      TO COMPLETE ROLLING PRODUCTION OF RECORDS WITHIN 2 WEEKS

        The Department of Defense (“DoD”)1 respectfully requests limited relief from

the Court’s Order (ECF No. 68) (the “Order”), entered Friday, February 28, 2020, at

5:35 pm. Admittedly, the Government erred in failing to begin the process of lifting

the redactions after the Court’s initial ruling with respect to the FOIA

exemptions. Further, two of the agency components mistakenly did not retain or

seek to obtain an unredacted version of their productions. Given this situation,

DoD respectfully requests a limited period of relief in order to comply with the

Court’s order.

        On Monday, March 2, 2020, the first business day following the Court’s

ruling, and in compliance with the Order, DoD produced an unredacted version of

the Air Force Diversity Task Force “Talking Paper.” This was one of two records

subject to the Order for which defense counsel had a “clean” copy in her




1   Co-defendant, Department of Homeland Security (“DHS”), has completed
its production of records subject to the Order.
        Case 3:17-cv-02073-VLB Document 69 Filed 03/03/20 Page 2 of 6



possession. This record was subject to DoD’s Exemption 5 and 6 claims. No other

Exemption 5 claims were at issue in the Order.

      Compliance with respect to the Exemption 6 records has proven more

complicated. DoD produced over 20,000 pages of records, and for some series of

records, Exemption 6 claims over employee names appeared throughout. ECF

No. 37-4 (stipulated production list). Defense counsel’s practice generally is to not

require agency counsel provide to defense counsel unredacted copies of

Exemption 6 records for the following reasons.        The specific content of the

Exemption 6 redaction generally does not impact the agency’s claim. If an agency

states that a person is an O-6 rank or below, defense counsel does not

independently review the person’s name. For Exemption 5 claims, in contrast,

defense counsel has asked the agency to provide “clean,” unredacted materials to

counsel, because defense counsel must review the merits of the contested

Exemption 5 claim before presenting it to the Court. But counsel does not require

the agency to provide a clean copy of records with names available for review.

Therefore, defense counsel must turn to the agencies to produce these records

showing employee names.

      Defense counsel alerted DoD to the Court’s ruling on Saturday, February 29,

2020. Defense counsel connected with DoD and DHS counsel only on Monday,

March 2. Also that day, defense counsel connected with agency counsel for each

of the services. Each of the services produced records to plaintiffs in 2017-2018,

and for each of the four services, there is a new agency counsel handling the case.

In one instance, prior agency counsel has left military employment. As of Monday



                                         2
        Case 3:17-cv-02073-VLB Document 69 Filed 03/03/20 Page 3 of 6



afternoon, March 2, each of the four agency counsel was reviewing records in their

possession (as identified and organized by their predecessor counsel) and was

seeking any records not in their possession. This process has continued today,

Tuesday, March 4.

      As of the filing of this motion, at approximately 4:45 p.m., the status of each

of the agencies is as follows:

      Air Force

      In support of DoD’s request for time, Air Force submits the declaration of Lt

Col Brent Osgood. Ex. A, B. Osgood Decl., Mar. 3, 2020. Air Force produced

approximately 100 pages of records in response to the First, Second, and Third

Requests.2 ECF No. 37-4 (Stipulated production list). Air Force made a partial

production yesterday, March 2, of eleven pages. Air Force made an additional

production at 3:45 p.m. today. Despite diligent efforts, Air Force counsel has been

unable to locate clean copies of three records at issue. Air Force respectfully

requests two additional weeks to locate these records, which will be produced

promptly after they are located. If the Court desires, DoD is willing to file interim

status reports detailing Air Force’s progress.

      Army

      Army counsel was out on medical leave for a portion of March 2. Army

produced over 19,000 pages in response the First and Third Requests. ECF No. 37-



2The Order covers records that Air Force produced in response to all three
requests, that Army and Navy/Marine Corps produced in response to the First
and Third requests, and that Coast Guard produced in response to the First
request (Coast Guard did not receive the Third request).

                                         3
        Case 3:17-cv-02073-VLB Document 69 Filed 03/03/20 Page 4 of 6



4. Army has successfully located all of these records and reviewed them. Although

some of the Exemption 6 redactions relate to employee names (and are subject to

the Order), many relate to the names of third parties (e.g., applicants to the Army

Board for Correction of Military Records, counsel for applicants, etc.). Lifting the

Army’s Exemption 6 redactions therefore must be done with care. As of 4:30 p.m.

today, Army counsel had completed review and re-marking of the records.

Unfortunately, Army’s attempts to finalize the redactions in the 19,000+ page

document have run into technical difficulties with Adobe, the computer program

used to create redactions. As of the filing of this motion, defense counsel and

agency counsel are actively working to resolve this problem and hope to complete

the production to plaintiffs as soon as possible.

      Navy

      In support of DoD’s request for time, Navy submits the declaration of Lt

Alyssa Williams. Ex. B, A. Williams Decl., Mar. 3, 2020. Navy has identified that it

produced 344 pages in response to the First Request.3           These records are

applications and supporting materials provided to the BCNR by third-party

applicants. Many Exemption 6 redactions were taken to applicant names; these

are not subject to the Order. Some Exemption 6 redactions were taken to employee

names, including staff at the BCNR. These redactions must be lifted and the

records produced to plaintiffs. Unfortunately, the current agency counsel only has




3The Navy did not make any Exemption 6 claims in the records it produced in
response to the Third Request, dated August 23, 2017. Navy Vaughn, ECF No. 37-
27.

                                         4
        Case 3:17-cv-02073-VLB Document 69 Filed 03/03/20 Page 5 of 6



in her possession a redacted copy of the 344 pages. Navy litigation counsel’s

typical practice, for any redactions that are contested during the administrative

FOIA proceedings, is to require the agency component which gathered the records

(here, BCNR) to provide both a “clean” and a redacted version to agency counsel.

That practice was not followed here because, according to the Navy’s records,

plaintiffs did not challenge Navy’s Exemption 6 redactions during the

administrative process. Therefore, no agency counsel has ever had a “clean” copy

at their disposal. Additionally, as noted above, the Government erred in failing to

obtain an unredacted version of the production after the Court’s initial ruling.

      There are two options for obtaining an unredacted copy of the relevant

records, from which agency counsel can produce the records subject to the Order.

1) BCNR staff may have the clean copy. The relevant staff person is out of the

office today, March 3, but is expected to return tomorrow, March 4, and will check

her files promptly upon her return. 2) BCNR staff could re-collect the responsive

records. The quickest of these options, if it fruitful, will require 1-2 weeks’ time. If

the faster options are not fruitful, the Navy will require additional time to comply.

      Therefore, Navy respectfully requests two additional weeks for this

production.   If the Court desires, DoD is willing to file interim status reports

detailing Navy’s progress.

      Coast Guard

      Coast Guard produced approximately 264 pages.             ECF No. 37-4.    Coast

Guard completed production subject to the Court’s Order earlier today.




                                           5
          Case 3:17-cv-02073-VLB Document 69 Filed 03/03/20 Page 6 of 6



      With respect to the remaining issues in the case, the parties continue to

confer.    Defendant DoD asks the Court’s leave to submit a joint proposed

scheduling order, addressing any outstanding issues, by 2 weeks after the

agencies’ production is complete.

      Plaintiffs take no position with respect to this request.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             United States Attorney
                                             /s/ Natalie N. Elicker
                                             Natalie N. Elicker, ct28458
                                             Assistant United States Attorney
                                             157 Church Street
                                             New Haven, CT 06510
                                             Telephone: (203) 821-3700
                                             Fax: (203) 773-5373
                                             Email: Natalie.Elicker@usdoj.gov




                                         6
